Exhibit 4.71 INVESTOR’S RIGHTS AGREEMENT BEPRECISE INVESTMENTS LIMITED and GLOBAL MARKET GROUP LIMITED and THE PARTIES NAMED HEREIN October 19, 2006 TABLE OF CONTENTS CLAUSE HEADING PAGE NO. 1. GENERAL MATTERS. 2 2. INFORMATION AND INSPECTION RIGHTS. 2 3. PUBLIC OFFERING RIGHTS. 3 4. RIGHT OF PARTICIPATION. 3 5. RIGHTS OF FIRST REFUSAL AND CO-SALE. 6 6. ASSIGNMENT AND AMENDMENT. 8 7. PROTECTIVE PROVISIONS. 10 8. BOARD MATTERS. 12 9. UNDERTAKINGS. 13 10. CONFIDENTIALITY AND NON-DISCLOSURE. 14 11. MISCELLANEOUS. 16 ANNEX A – DEFINITIONS EXHIBIT A – ADHERENCE AGREEMENT EXHIBIT B – INDEMNIFICATION AGREEMENT INVESTOR’S RIGHTS AGREEMENT This INVESTOR’S RIGHTS AGREEMENT (this “Agreement”) is entered into on October 19, 2006, by and among: A.Beprecise Investments Limited, a company incorporated in the British Virgin Islands (the “Investor”), whose registered office is at P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands, B.Global Market Group Limited, a company incorporated in the Cayman Islands (the “Company”), whose registered office is at the offices of Offshore Incorporations (Cayman) Limited, Scotia Centre, 4th Floor, P.O. Box 2804, George Town, Grand Cayman, C.Global Market Group (Asia) Limited, a company incorporated in the Hong Kong Special Administrative Region (the “HK Subsidiary”), whose registered office is at Room 5, Block A, 7th Floor, Phase I, Yip Fat Factory Building, 77 Hoi Yuen Road, Kwun Tong, Kowloon, Hong Kong, D.Global Market (Guangzhou) Co., Ltd., a joint venture established under the laws of the Republic of China (the “PRC Subsidiary”), whose registered address is at Room 802, No. 264 Tian He Dong Road, Tian He District, Guangzhou, the Republic of China, and E.Pan Weijia, holder of PRC Passport No.G08688038, and Pan Weinian, holder of PRC Identity Card No.PCHN 150184962, the address of both is at Room 5, Block A, 7th Floor, Phase I, Yip Fat Factory Building, 77 Hoi Yuen Road, Kwun Tong, Kowloon, Hong Kong (Pan Weijia and Pan Weinian, each a “Key Shareholder” and together, the “Key Shareholders”). RECITALS WHEREAS, the Investor has agreed to subscribe from the Company, and the Company has agreed to sell to the Investor, 1,940,000 Series A Preferred Shares of the Company, representing sixteen point twenty-five percent (16.25%) of the equity interests in the Company on a fully-diluted basis, on the terms and conditions set forth in Series A Preferred Shares Subscription Agreement dated September 3, 2006 (the “Share Subscription Agreement”) by and among, the Company, the Key Shareholders, the Global Market Subsidiaries and the Investor. This Agreement is the “Investor’sRights Agreement” as defined in the Share Subscription Agreement. 1 AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. GENERAL MATTERS. 1.1Definitions. Capitalized terms used herein without definition have the meanings assigned to them in Annex A attached to this Agreement. The use of any term defined in AnnexA in its uncapitalized form indicates that the words have their normal and general meaning. 1.2Pledge. The Company andeach Key Shareholder shall cause all parties to this Agreement, other than the Investor, to perform its obligations under this Agreement. 2. INFORMATION AND INSPECTION RIGHTS. 2.1 Information and Inspection Rights. (a)Information Rights. The Company covenants and agrees that, commencing on the date of the Closing, and for so long as any Series A Preferred Share is outstanding, the Company shall deliver to the Investor the following with respect to the Company and its Subsidiaries: (i)annual audited consolidated financial statements within ninety (90) days after the end of each fiscal year, audited by an international accounting firm approved by the Investor; (ii)six-month unaudited consolidated financial statements within thirty (30) days after the end of such six-month period; (iii)monthly unaudited consolidated financial statements within ten (10) days after the end of each month; (iv)an annual consolidated operating budget and strategic plan for the following fiscal year within thirty (30) days prior to the end of each fiscal year; and (v)upon the written request by the Investor, such other information as the Investor shall reasonably request. All financial statements to be provided to the Investor pursuant to this Section2.1 and pursuant to any other Transaction Agreement, shall include a balance sheet, a statement of profit or loss and a statement of cash flows, and shall be prepared in the English language in accordance with the U.S. GAAP and shall consolidate all of the financial results of the Group Companies. 2 (b)Inspection Rights. The Company covenants and agrees that, commencing on the date of this Agreement, and for so long as the Investor holds at least five percent (5%) of the equity interests in the Company, the Investor or its appointee shall have the right of inspection, including the right to inspect the properties and facilities of the Company and/or any of its Subsidiaries and/or any of its joint venture companies and/or any of its Affiliates, to access, examine and copy all books or accounts of the Company and/or any of its Subsidiaries, and to discuss the business, operations and conditions of the Company and each of its Subsidiaries with their respective directors, officers, employees, accounts, legal counsel and investment bankers, with the full cooperation of the Company, during reasonable business hours. (c)Termination of Rights. Except as set forth in Section 2.2 below, the foregoing information right shall terminate upon the closing of a Qualified IPO. 2.2Information Rights After a Qualified IPO. The Company covenants and agrees that, for so long as the Investor holds any Investment Securities, the Company shall deliver to the Investor (i) promptly after filing, copies of all of the Company’s annual and periodic reports made available to its shareholders as well as all public reports (including any periodic, interim, or extraordinary reports) filed with the Securities and Futures Commission of the Hong Kong Special Administrative Region, the China Securities and Regulatory Commission of the People’s Republic of China , the U.S. Securities and Exchange Commission, or any other stock exchange or securities regulatory authority, and (ii) promptly upon request, copies of the current versions of all documents relating to any subsequent financings by the Company, or otherwise affecting the Investment Securities or the holders of the Investment Securities, bearing the signatures of all parties and of the Company’s Memorandum and Articles of Association bearing the file stamp of the appropriate government authority, in each case with all amendments and restatements. This Section 2.2 shall survive any termination of this Agreement. 3. PUBLIC OFFERING RIGHTS. 3.1General. Prior to a Qualified IPO, the Company, the Investor and the Key Shareholders shall enter into a registration rights agreement on customary terms and conditions, providing that, among other things, the Investor shall be entitled to request three (3) demand registrations after the Qualified IPO, an unlimited number of registration on either Form S-3 or Form F-3 and an unlimited number of piggyback registrations with respect to any registration by the Company and its securities, subject to customary underwriter cutbacks. The Company shall bear the costs and expenses of selling shareholders in connection with any public offering or registration (other than the underwriter’s commission), including the costs and expenses of two (2) counsels for the Investor. 4. RIGHT OF PARTICIPATION. 4.1 With Respect to Issuance of New Securities: (a)General. The Investor and any person to which rights under this Section 4.1 have been duly assigned in accordance with Section 6 (each of the Investor and its assignees being hereinafter referred to as a “Participation Rights Holder”) shall have a right of first refusal to purchase such a Pro Rata Share of all or any part of the New Securities that the 3 Company may from time to time issue after the date of this Agreement, including any New Securities not purchased by other Participation Rights Holders (the “Right of Participation”). (b)Pro Rata Share. A Participation Rights Holder’s “Pro Rata Share” is the ratio of (a) the number of Registrable Securities then held by such Participation Rights Holder, to (b) the total number of Ordinary Shares (assuming conversion of all convertible securities but excluding shares issuable under unexercised options or warrants) then outstanding immediately prior to the issuance of New Securities giving rise to the Right of Participation. (c)New Securities. “New Securities” shall mean any Series A Preferred Shares, any other shares of the Company designated as “Preferred Shares,” Ordinary Shares or other voting shares of the Company, whether now authorized or not, and rights, options or warrants to purchase such Series A Preferred Shares or Preferred Shares, Ordinary Shares and securities of any type whatsoever that are, or may become, convertible or exchangeable into such Series A Preferred Shares, Preferred Shares, Ordinary Shares or other voting shares, provided, however, that the term “New Securities” shall not include: (i)any Series A Preferred Shares issued under the Share Subscription Agreement, or Ordinary Shares issued upon conversion of the Series A Preferred Shares authorized herein; (ii)any securities issued in connection with any share split, share dividend or other similar event in which all Participation Rights Holders are entitled to participate on a pro-rata basis; (iii)in the aggregate up to 1,000,000 Ordinary Shares (proportionally adjusted to reflect any share dividends, share splits, or similar transactions) issued or issuable to officers, directors, employees and consultants of the Company or its Subsidiaries pursuant to any equity plan or incentive arrangement approved by the Board; (iv)those issued as a dividend or distribution on Series A Preferred Shares or any event for which adjustment is made; (v)any securities issued pursuant to the acquisition of another corporation or entity by the Company by consolidation, merger, purchase of assets, or other reorganization in which the Company acquires, in a single transaction or series of related transactions, a majority of the assets, voting power or equity ownership of such other corporation or entity; and (vi) any securities offered in a Qualified IPO by the Company. (d) Procedures. (i)First Participation Notice. In the event that the Company proposes to undertake an issuance of New Securities in a single transaction or a series of related transactions, it shall give to each Participation Rights Holder a written notice of its intention to issue New Securities (the “First Participation Notice”), describing the amount, the type and the price of New Securities and the general terms upon which the Company proposes to issue such 4 New Securities. Each Participation Rights Holder shall be entitled to purchase such Participation Rights Holder’s Pro Rata Share of such New Securities at the price and upon the terms and conditions specified in the First Participation Notice by giving a written notice to the Company and stating therein the number of New Securities to be purchased (such number shall not exceed such Participation Rights Holder’s Pro Rata Share) within twenty (20) Business Days from the date of such First Participation Notice. If any Participation Rights Holder fails to send such written notice within the prescribed time period, then the right of such Participation Rights Holder to purchase its Pro Rata Share hereunder shall be forfeited. (ii)Second Participation Notice; Oversubscription. If any Participating Rights Holder fails to exercise its Right of Participation with respect to all of the New Securities which such Participating Rights Holder is entitled to purchase in accordance with subsection (d)(i) above, the Company shall promptly give a written notice (the “Second Participation Notice”) to the Participating Rights Holders who agreed to exercise their Right of Participation (the “Rights Participants”) in accordance with subsection (d)(i) above. Each Rights Participant shall have five (5) Business Days from the date of the Second Participation Notice (the “Second Participation Period”) to notify the Company of its desire to purchase more than its Pro Rata Share of the New Securities, stating the number of the additional New Securities it proposes to purchase. Such notice may be made by telephone if followed by a written confirmation within two (2) Business Days from the date of verbal notice. If as a result thereof, such oversubscription exceeds the total number of the remaining New Securities available for purchase, the oversubscribing Rights Participants will be cut back by the Company with respect to their oversubscriptions to that number of remaining New Securities equal to the product obtained by multiplying (i) the number of the remaining New Securities available for subscription by (ii) a fraction the numerator of which is the number of Registrable Securities held by each oversubscribing Rights Participant and the denominator of which is the total number of Registrable Securities held by all the oversubscribing Rights Participants. Each oversubscribing Rights Participant shall be obligated to purchase such number of additional New Securities as determined by the Company pursuant to this subsection (d)(ii) and the Company shall so notify the Rights Participants within fifteen (15) Business Days from the date of the Second Participation Notice. (e)Failure to Exercise. In the event Participation Rights Holders do not exercise the Right of Participation with respect to all New Securities described in the First Participation Notice, (i) after twenty (20) Business Days following the date of the First Participation Notice, or (ii) upon the expiration of the Second Participation Period, the Company shall have a period of ninety (90) days thereafter to sell the New Securities described in the First Participation Notice (with respect to which the Right of Participation was not fully exercised) at the same or a higher price and upon non-price terms not more favorable to the purchasers thereof than specified in the First Participation Notice. In the event that the Company has not issued and sold such New Securities within such prescribed period, then the Company shall not thereafter issue or sell any New Securities without first offering such New Securities to the Participation Rights Holders pursuant to this Section 4.1. (f)Termination. The Right of Participation under this Section 4.1 shall terminate upon the completion of a Qualified IPO. 5 5. RIGHTS OF FIRST REFUSAL AND CO-SALE. 5.1General. Without limiting Section 9.1, a Key Shareholder may sell or transfer its Shares, either directly or indirectly, prior to the completion of a Qualified IPO only upon compliance with this Section 5. 5.2Notice of Sale. If a Key Shareholder (the “Selling Shareholder”) proposes to sell or transfer any of its Shares (the “Transfer Shares”), then the Selling Shareholder shall promptly give a written notice (the “Transfer Notice”) to the Company and to the Investor describing in reasonable detail the proposed sale or transfer, including the number of Transfer Shares, the nature of such sale or transfer and the consideration to be paid. 5.3Right of First Refusal. The Investor shall be entitled to purchase all or any part of the Investor’s Pro Rata Share of the Transfer Shares, at the price and upon the terms and conditions specified in the Transfer Notice by giving a written notice to the Selling Shareholder within twenty (20) Business Days after the date of the Transfer Notice stating therein the number of Transfer Shares to be purchased. If the Investor exercises such right and notifies the Selling Shareholder of the number of Transfer Shares to be purchased, then the Investor shall complete the purchase of the Transfer Shares on the same terms and conditions as those set out in the Transfer Notice. A failure by the Investor to respond within such prescribed period shall constitute a decision by the Investor not to exercise its right to purchase such Transfer Shares. 5.4Co-Sale Right. Without limiting Section5.3, the Investor shall have the right, exercisable upon delivery of a written notice to the Selling Shareholder, with a copy to the Company, within twenty (20) Business Days after the date of the Transfer Notice, to participate in the sale of any Transfer Shares at the same price and upon the same terms and conditions indicated in the Transfer Notice. A failure by the Investor to respond within such prescribed period shall constitute a decision by the Investor not to exercise its right of co-sale as provided herein. To the extent the Investor exercises such right of co-sale in accordance with the terms and conditions set forth below, the number of Transfer Shares that the Selling Shareholder may sell in the transaction shall be correspondingly reduced. The foregoing co-sale right of the Investor shall be subject to the following terms and conditions: (a)the Investor may sell all or any part of its Pro Rata Share of the Transfer Shares. The Investor’s “Pro Rata Co-Sale Share” of a specified quantity of Transfer Shares shall mean that number of Ordinary Shares (or that number of Preferred Shares which, if converted at the current conversion ratio, would equal that number of Ordinary Shares) which equals the specified quantity of Transfer Shares proposed to be transferred multiplied by a fraction equal to (i) the total number of Ordinary Shares (on an as-converted basis) then held by the Investor exercising co-sale rights pursuant to this Section 5.4, divided by (ii) the total number of Ordinary Shares held by the Selling Shareholder plus the total number of Ordinary Shares then held by the Investor exercising co-sale rights pursuant to this Section 5.4, on an as-converted basis. As used in this definition, the phrase “on an as-converted basis” shall mean assuming conversion of all Preferred Shares but not assuming exercise or conversion of any other outstanding option, warrants, or other convertible securities. 6 (b)the Investor shall effect its participation in the sale by promptly delivering to the Selling Shareholder, with a copy to the Company, for transfer to the prospective purchaser share certificates in respect of all Shares to be sold by the Investor and a transfer form signed by the Investor, which indicates: (i)the number of Ordinary Shares which the Investor elects to sell; (ii)that number of Preferred Shares which is at such time convertible into the number of Ordinary Shares that the Investor elects to sell; or (iii) any combination of the foregoing; provided, however, that if the prospective purchaser objects to the delivery of Preferred Shares in lieu of Ordinary Shares, the Investor shall convert such Preferred Shares into Ordinary Shares and deliver Ordinary Shares. The Company agrees to make any such conversion concurrent with the actual transfer of such shares to the purchaser. 5.5Procedure at Closing. The share certificate or certificates that the Investor delivers to the Selling Shareholder pursuant to Section 5.4(b) shall be transferred to the prospective purchaser in consummation of the sale of the Transfer Shares pursuant to the terms and conditions specified in the Transfer Notice, and the Selling Shareholder shall concurrently therewith remit to the Investor that portion of the sale proceeds to which the Investor is entitled by reason of its participation in such sale. To the extent that any prospective purchaser or purchasers prohibit such assignment or otherwise refuse to purchase shares or other securities from the Investor exercising its rights of co-sale hereunder, the Selling Shareholder shall not sell any Transfer Shares to such prospective purchaser or purchasers unless and until, simultaneously with such sales, the Selling Shareholder shall purchase such shares or other securities from the Investor. In selling its Shares pursuant to their co-sale right hereunder, the Investor shall not be required to give any representations or warranties with respect to its Shares to be sold except to confirm that they have not transferred or encumbered such Shares. 5.6Non-Exercise. To the extent the Investor does not elect to participate in the sale of Transfer Shares pursuant to the Transfer Notice, the Selling Shareholder may, not later than ninety (90) days following delivery of the Transfer Notice to the Investor, effect a transfer of the Transfer Shares covered by the Transfer Notice and not elected to be sold by the Investor. Any proposed transfer on terms and conditions more favorable than those described in the Transfer Notice, as well as any subsequent proposed transfer of any Shares by the Selling Shareholder, shall be subject to the procedures described in Sections 5.3 and 5.4. 5.7 Prohibited Transfer. (a)Prohibited Transfer. In the event a Selling Shareholder should sell any Transfer Shares in disregard or contravention of the right of first refusal or co-sale rights under this Agreement (a “Prohibited Transfer”), the Investor, in addition to such other remedies as may be available at law, in equity or hereunder, shall have the put option provided below, and such Selling Shareholder shall be bound by the applicable provisions of such option. 7 (b)Put Right. Without prejudice to any other rights and remedies available to the Investor, in the event of a Prohibited Transfer, the Investor shall have the right to sell to the Selling Shareholder the type and number of Ordinary Shares equal to the number of Shares the Investor would have been entitled to transfer to the purchaser under Section 5.4 hereof had the Prohibited Transfer been effected pursuant to and in compliance with the terms hereof. Such sale shall be made on the following terms and conditions: (i)The price per share at which the Shares are to be sold to the Selling Shareholder shall be equal to the price per share paid by the purchaser to the Selling Shareholder in the Prohibited Transfer. The Selling Shareholder shall also reimburse the Investor for any and all reasonable fees and expenses, including legal fees and out-of-pocket expenses, incurred pursuant to the exercise or the attempted exercise of the Investor’s rights under this Section 5. (ii)The Investor shall, if exercising the option created hereby, deliver to the Selling Shareholder within ninety (90) days after the later of the dates on which the Investor (A) received notice of the Prohibited Transfer or (B) otherwise become aware of the Prohibited Transfer, a notice describing the type and the number of Shares to be transferred by the Investor. (iii)The Selling Shareholder shall, promptly upon receipt of such notice from the Investor exercising the option created hereby, pay to the Investor the aggregate purchase price for the Shares to be sold by the Investor, and the amount of reimbursable fees and expenses, as specified above, in cash or by other means acceptable to the Investor. (iv)Upon receipt of full payment of the amount due from the Selling Shareholder, the Investor shall deliver to the Selling Shareholder the certificate or certificates representing Shares to be sold, together with a transfer form signed by the Investor transferring such shares. (v)Notwithstanding the foregoing, any attempt by a Selling Shareholder to transfer any of the Transfer Shares in violation of Sections5.3 or 5.4 shall be void, and the Company undertakes it will not effect such a transfer nor will treat any alleged transferee as the holder of such shares without the written consent of the Investor. 5.8Termination. The Investor’s rights under Sections5.1 to 5.7 shall terminate upon the completion of a Qualified IPO. 6. ASSIGNMENT AND AMENDMENT. 6.1 Assignment.
